department of the treasury internal_revenue_service washington d c oct se t gp ka ty uniform issue list xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx account y xxxxx account z xxxxx financial_institution d xxxxx financial_institution e xxxxx amount n xxxxx date xxxxx date xxxxx date xxxxx date xxxxx xxxxx page dear xxxxxx this is in response to a letter_ruling request dated date as amended by correspondence dated date submitted on your behalf by your authorized representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been made subject_to penalties of perjury taxpayer a age represents that on date she received a distribution of amount n from ira x with the intent to roll over amount n into another ira to be maintained at financial_institution e taxpayer a asserts that due to error by financial_institution e amount n was not rolled over timely into another ira taxpayer a asserts that amount n has not been used for any purpose and remains deposited with financial_institution e taxpayer a held ira x in the form of a 12-month certificate of deposit cd maintained at financial_institution d upon the maturity of ira x financial_institution d on date distributed to taxpayer a a check for amount n which she represents she accompanied by her spouse took three days later on date to financial_institution e where she informed its employee who assisted her that the check was an ira rollover and that she wanted to fund an ira cd with the check taxpayer a represents that the employee acknowledged that she understood the check represented ira funds and provided taxpayer a with forms to sign which taxpayer a represents she assumed was to deposit amount n into a 60-month ira cd it is represented that on date financial_institution e instead of following taxpayer a’s instructions deposited amount n into account y a 60-month non-ira cd on date more than a year after date taxpayer a became aware of the error and immediately notified financial_institution e on date approximately one month after taxpayer a discovered that amount n had not been rolled over into an ira account y was liquidated and the proceeds of account y were deposited into account z an ira cd maintained at financial_institution e the proceeds of account y which were deposited as described into account z exceed by thousands of dollars amount n the amount distributed from ira x on date a letter which financial_institution e addressed to taxpayer a was submitted as part of this ruling_request and documents financial_institution e’s failure to follow taxpayer a’s instructions to roll over amount n into an ira 00k documentation shows that prior to date taxpayer a had invested the funds contained in ira x in a sequence of ira cds maintained at two other financial institutions based on the above facts and representations you request the following rulings as amended that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n from ira x and that the internal_revenue_service determine that the deposit into account z of an amount equal to amount n was a valid timely ira rollover of the ira x distribution from financial_institution d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section xxxkx page d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount n of ira x was caused by error committed by financial_institution e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from ira x provided all other requirements of sec_408 of the code except the day requirement are met the contribution of an amount not exceeding amount n to account z is considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the treatment as a valid rollover_contribution of any amount in excess of amount n amounts in excess of amount n that were deposited in account z may constitute excess ira contributions under sec_4973 of the code this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent 00k pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone at xxxxx please address all correspondence to se t ep ra t4 sincerely yours iu lb sark ord -- laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx
